 

[logo12.jpg]

 

February 28, 2014

 

Tammy Taylor

President and CEO

Garb Oil & Power Corporation

12350 S Belcher Rd

BIdg 14B

Largo, FL 33773

 

Re Engagement Letter:

 

Dear Ms. Taylor:

 

This letter agreement (Agreement) confirms the terms and conditions of the
non-exclusive engagement of StreetCapital, Inc. (“Street”) by Garb Oil & Power
Corporation (the “Company”) to render certain financial advisory and investment
banking services to the Company in connection with the Company’s review of its
strategic and financial alternatives including, but not limited to, a possible
Transaction or Financing.

 

In the context of this Agreement, a Transaction means any merger, acquisition,
consolidation, reorganization, recapitalization (not including stock splits),
joint venture, marketing agreement, licensing agreement, business combination or
other transaction or series of transactions (including a purchase or sale of
assets) involving the Company and a Strategic Partner (as defined herein)
resulting directly from Street’s services and a Financing means a public
offering or private placement of debt or equity securities of the Company (a
Securities Financing) and/or the arrangement in the U.S. credit markets of a
credit facility provided by one or more lenders (a Bank Financing) resulting
directly from Street’s services.

 

1. Retention. Subject to the terms and conditions of this Agreement, the Company
hereby engages Street to act on behalf of the Company as a non- exclusive
investment banker, financial advisor and consultant commencing on the date
hereof and continuing for a period of six months hereafter (the “Engagement”).
The term of this Agreement shall commence on the date hereof and end on the
first anniversary of the date hereof (the Term). This Agreement may be renewed
upon mutual written agreement of the parties hereto. This agreement may not be
terminated by the Company without the prior written consent of Street. If the
Company terminates this Agreement prior to the expiration of the Term, the
Company shall pay to Street all fees earned and all reasonable expenses
incurred, and all fees which Street would have been entitled to receive but for
the termination. The Company agrees to pay Street any fees owed and to fulfill
any obligations therein to the extent that any event specified herein occurs
during the Term of this Agreement or within twelve (12) months after the
termination or expiration of this Agreement. If a party introduced by Street
culminates a Transaction or Financing with the Company within twelve months from
the end of this Agreement, then Street shall have earned a Fee as if this letter
was still in effect, unless Street terminates this Agreement, for which the
Company will have no further liability.

 

[logo13.jpg] 

 

 

 

   

 [logo12.jpg]

 

2. Services. Street agrees to perform the following services:

 

(a) Review historical and projected financial and operating information of the
Company and any Strategic Partners;

 

(b) Identify and seek out persons, groups of persons, partnerships, joint
ventures, corporations or other entities (each, a Strategic Partner) who would
be interested in entering into a Transaction or Financing with the Company;

 

(c) Advise and assist the Company as to the financial aspects and structure of
any proposed Financing or Transaction and assist in negotiating the terms
thereof;

 

(d) Advise and assist the Company in the negotiation of any documentation
relating to a Financing or Transaction, which would include but not be limited
to letters of intent and definitive agreements;

 

(e) Perform such other services as the Company and Street shall mutually agree
to in writing.

 

3. Remuneration. For undertaking the Engagement and for other good and valuable
consideration, including but not limited to, the substantial benefit the Company
will derive from the ability to announce its relationship with Street, the
Company agrees as follows:

 



(a) Retainer. The Company shall pay to Street an initial, one-time retainer of
$20,000.00 in the form of cash or restricted common stock, upon execution of
this Agreement.     (b) Placement Fees. The Company shall pay to Street a cash
placement fee of 10% of the total purchase price of the Companies equity
securities sold. This includes all amounts placed in an escrow account or is
payable to the Company. The fee will be earned and payable based on the
“Aggregate Consideration” of any placement of the Company’s equity securities
directly or indirectly resulting from Street’s introductions to prospective
investors. Such consideration paid in cash shall be paid directly to Street out
of escrow, as and when such consideration is paid to the Company.     (c) Stock.
The Company shall issue to Street restricted common stock equal to 3% of the
total purchase price of the Company’s equity securities sold.     (d) Tail
Period. The Company shall and shall have caused its affiliates to pay Street all
compensation described in this Section 3 with respect to all financing
candidates at any time prior to the expiration of 12 months after the
Termination Date (the “Tail Period”) if such candidates were identified to the
Company by Street during the Authorization Period, Street provided written
notification to the Company of the introduction, and the Company does not
dispute in writing that Street identified such candidates to the Company.







 

[logo13.jpg] 

 



 

 

 

[logo12.jpg] 

 



(e) Mergers, Acquisitions or Joint Venture. The Company agrees that if Street,
directly or indirectly, introduces the Company, during the term of this
Agreement, to any person or entity that becomes a party to a merger,
acquisition, joint venture or other similar transaction with the Company or any
affiliate thereof, then the Company shall pay to Street a fee. The fee will be
paid in a combination of stock and cash that will reflect the exact percentage
of stock and or cash used for the transaction and will be calculated as a
percentage of the Transaction Value (as defined herein) in accordance with the
following scale:



  

●  5% on the first $ 10,000,000 ● 4% on the amount from $ 10,000,001 to
$30,000,000 ● 3% on the amount from $ 30,000,001 to $50,000,000


 

“Transaction Value”. In the context of this Agreement, Transaction Value means
the aggregate value of all cash, securities, the assumption of debt by the
Company or the Strategic Partner, as the case may be, and any other forms of
payment received or to be received, directly or indirectly, by the Strategic
Partner or the Company or their respective shareholders or employees, as the
case may be, including the total of all interest-bearing indebtedness of the
Strategic Partner or the Company, as the case may be (long term capitalized
leases) outstanding, assumed or refinanced at the closing of a Transaction or an
Alternate Transaction. If part or all of the Consideration is represented by
securities, the value thereof for the purpose of computing the Transaction Fee
shall be determined by mutual agreement between Street and the Company. Any
inability to agree upon the value of the securities described in any of the
foregoing will be resolved through submission to binding arbitration before
FINRA.

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents warrants and covenants that the Company has the full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (ii) this Agreement has been duly authorized and executed by and
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms, except as enforceability maybe limited by applicable
bankruptcy, insolvency or similar laws affecting creditors rights generally;
(iii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(A) the Company’s certificate of incorporation or by-laws, or (B) any agreement
to which the Company is a party or by which any of its property or assets is
bound.

 

5. Representations, Warranties and Covenants of Street. Street hereby represents
and warrants that: (i) it has the full right, power and authority to enter into
this Agreement and to perform all of its obligations hereunder, (ii) this
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of Street enforceable in accordance with its terms, (iii) the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(A) Street’s certificate of incorporation or by-laws, or (B) any agreement to
which Street is a party or by which any of its property or assets is bound.

 

6. Independent Contractor. Street and the Company hereby acknowledge that Street
is an independent contractor. Street shall not hold itself out as, nor shall it
take any action from which others might infer that it is a partner or agent of,
or joint venture with, the Company. In addition, Street shall take no action,
which binds, or purports to bind, the Company. The parties hereto further
understand and agree that neither party shall be obligated to pay any income
tax, exercise tax, unemployment insurance, property tax, business license fee,
workers’ compensation assessment or other similar tax, assessment or charge that
may be payable by or chargeable to the other party, under any past, present or
future law, executive order or court order of the United States, the law of any
applicable State or any other governmental agency or entity whatever.

 

 

 



 

 [logo12.jpg]

 

7. Confidentiality. The Company acknowledges that all opinions and advice,
whether oral or written, given by Street to the Company in connection with this
Agreement are intended solely for the benefit and use of the Company in
considering the transactions to which they relate, and the Company agrees that
no person or entity other than the Company shall be entitled to make use of or
rely upon the advice of Street to be given hereunder, and no such opinion or
advice shall be used by the Company for any other purpose or reproduced,
disseminated, quoted or referred to by the Company in communications with third
parties at any time, in any manner or for any purpose, nor may the Company make
any public references to Street or use Street’s name in any annual report or any
other report or release of the Company without Street’s prior written consent,
except that the Company may, without Street’s further consent, disclose this
Agreement (but not information provided to the Company by Street) in the
company’s filings with the Securities and Exchange Commission, if such
disclosure is required by law. Similarly, the Company may provide proprietary
and confidential information to Street in connection with this Agreement, which
Company will identify as such at the time it is disclosed to Street will keep
such information confidential and not disclose it to any third party without
Company’s consent, and will use any such information provided by the Company
solely for the purpose of providing services to the Company under this
Agreement.

 

8. Notices. Except as otherwise specifically agreed, all notices and other
communications made under this Agreement shall be in writing and, when delivered
in person or by facsimile transmission, shall be deemed given on the same day if
delivered on a business day during normal business hours, or on the first day of
business day following delivery in person or by facsimile outside normal
business hours, or on the date indicated on the return receipt if sent
registered or certified mail, return receipt requested. All notices sent
hereunder shall be sent to the representatives of the party to be noticed at the
addresses indicated respectively below, or at such other addresses as the
parties to be noticed may from time to time by like notice hereafter specify:

 

If to the Company:  Garb Oil & Power Corporation   12350 S. Belcher Rd.   Bldg
14B   Largo, FL 33773   Attn: Tammy Taylor   (fax)     If to Street:
StreetCapital, Inc.   300 Colonial Center Parkway Suite 260
Roswell, GA 30076
Attn: Vince Sbarra.
(fax) 678 353-2188

  

9. Reimbursement. The Company agrees to reimburse promptly Street upon request
from time to time, for all reasonable, out-of-pocket expenses incurred by Street
(including travel, press release fees, fees and disbursements of counsel and of
other consultants and advisors retained by Street) in connection with the
matters contemplated this Agreement. The Company will pre- approve in writing
any expenses in excess of $ 100.00.

 

[logo13.jpg] 

 

 

 

  

 [logo12.jpg]

 

10. Indemnification. The Company agrees that it shall indemnify and hold
harmless, Street, its stockholders, directors, officers, employees, agents,
affiliates and controlling persons within the meaning of Section 20 of the
Securities Exchange Act of 1934 and Section 15 of the Securities Act of 1933,
each as amended (any and all of whom are referred to as an “Indemnified Party”),
from and against any and all losses, claims, damages, liabilities, or expenses,
and all actions in respect thereof (including, but not limited to, all legal or
other expenses reasonably incurred by an Indemnified Party in connection with
the investigation, preparation, defense or settlement of any claim, action or
proceeding, whether or not resulting in any liability), incurred by an
Indemnified Party: (a) arising out of, or in connection with, any actions taken
or omitted to be taken by the Company, its affiliates, employees or agents, or
any untrue statement or alleged untrue statement of a material fact contained
ill any of the financial or other information furnished to Street by or on
behalf of the Company or the omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; or (b)
with respect to, caused by, or otherwise arising out of any transaction
contemplated by the Agreement or Street’s performing the services contemplated
hereunder; provided, however, the Company will not be liable under clause (b)
hereof to the extent, and only to the extent, that any loss, claim, damage,
liability or expense is finally judicially determined to have resulted primarily
from Street’s gross negligence or bad faith in performing such services.

 

If the indemnification provided for herein is conclusively determined (by an
entry of final judgment by a court of competent jurisdiction and the expiration
of the time or denial of the right to appeal) to be unavailable or insufficient
to hold any Indemnified Party harmless in respect to any losses, claims,
damages, liabilities or expenses referred to herein, then the Company shall
contribute to the amounts paid or payable by such Indemnified Party in such
proportion as is appropriate and equitable under all circumstances taking into
account the relative benefits received by the Company on the one hand and Street
on the other, from the transaction or proposed transaction under the Agreement
or, if allocation on that basis is not permitted under applicable law, in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Street on the other, but also the relative
fault of the Company and Street; provided, however, in no event shall the
aggregate contribution of Street and/or any Indemnified Party be in excess of
the net compensation actually received by Street and/or such Indemnified Party
pursuant to this Agreement.

 

In the event any Indemnified Party shall incur any expenses covered by this
Section 9, the Company shall reimburse the Indemnified Party for such covered
expenses within ten (10) business days of the Indemnified Party’s delivery to
the Company of an invoice therefore, with receipts attached. Such obligation of
the Company to so advance funds may be conditioned upon the Company’s receipt of
a written undertaking from the Indemnified Party to repay such amounts within
ten (10) business days after a final, non-appealable judicial determination that
such Indemnified Party was not entitled to indemnification hereunder.

 

The foregoing indemnification and contribution provisions are not in lieu of,
but in addition to, any rights which any Indemnified Party may have at common
law hereunder or otherwise, and shall remain in full force and effect following
the expiration or termination of Street’s engagement and shall be binding on any
successors or assigns of the Company and successors or assigns to all or
substantially all of the Company’s business or assets.

 

[logo13.jpg] 

 



 

 

 

 [logo12.jpg]

 

11. Entire Agreement. This Agreement contains the entire agreement between the
parties. It may not be changed except by agreement in writing signed by the
party against whom enforcement of any waiver, change, discharge, or modification
is sought. Waiver of or failure to exercise any rights provided by this
Agreement in any respect shall not be deemed a waiver of any further or future
rights.

 

12. Survival of Representations and Warranties. The representations, warranties,
acknowledgments and agreements of Street and the Company shall survive the
termination of this agreement. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided, however, that, such severability should be
ineffective if it materially changes the economic benefit of this Agreement to
any party.

 

13. Governing Law. This Agreement shall be construed according to the laws of
the State of Georgia and subject to the jurisdiction of the courts of said
state, without application of the principles of conflicts of laws. In any
litigation, arbitration, or other dispute resolution arising out of or relating
to this Agreement, the prevailing party shall be reimbursed by the other party
(as determined by a court of competent jurisdiction) for reasonable attorneys’
fees and/or arbitration costs.

 

14. Successors. This Agreement may not be assigned by either the Company or
Street without the prior written consent of the other party. This Agreement
shall be binding upon the parties, their permitted, successors and assigns.

 

15. Execution. This Agreement may be executed in any number of counterparts each
of which shall be enforceable against the parties executing such counterparts,
and all of which together shall constitute a single document. Except as
otherwise stated herein, in lieu of the original documents, a facsimile
transmission or copy of the original documents shall be as effective and
enforceable as the original.

 

Agreed to and accepted this 3 day of March 2014           Grab Oil & Power
Corporation   StreetCapital, Inc.           By: /s/ Tammy Taylor   By: /s/ Vince
Sbarra   Tammy Taylor     Vince Sbarra   CEO and President     President


 

 [logo13.jpg]

 



 

 

  

